Case 4:18-cv-00156-JLH Document 49-3 Filed 01/31/19 Page 1 of 12




           EXHIBIT B
Case 4:18-cv-00156-JLH Document 49-3 Filed 01/31/19 Page 2 of 12


    89Tu   CONGRESS           H
                              ROUSE OF REPRESENTATIVES               REPorT
      2d Sessiof                                                  No. 1366




        FAIR LABOR STANDARDS AMENDMENTS OF 1966


   MARCH 29, 1966.-Committed to the Committee of the Whole House on the State
                     of the Union and ordered to be printed



   Mr. POWELL, from the Committee on Education and Labor, sub-
                        mitted the following

                                    REPORT
                          [To accompany H.R. 13712]
      The Committee on Education and Labor, to whom was referred the
   bill (H.R. 13712) to amend the Fair Labor Standards Act of 1938 to
   extend its protection to additional employees, to raise the minimum
   wage, and for other purposes, having considered the same, report
   favorably thereon with an amendment and recommend that the bill
   as amended do pass.
      The amendment strikes out all after the enacting clause and inserts
   in lieu thereof a new text which appears in the reported bill in italic
   type.
                               INTRODUCTORY   STATEMENT

     The Fair Labor Standards Act of 1938 was enacted on June 25,
   1938. It is a forerunner to today's war on poverty. The basic policy
   of that Act is contained in its second section:
                          FINDING AND DECLARATION OF POLICY

          SEC. 2. (a) The Congress hereby finds that the existence,
       in industries engaged in commerce or in the production of
       goods for commerce, of labor conditions detrimental to the
       maintenance of the minimum standard of living necessary
       for health, efficiency, and general well-being of workers (1)
       causes commerce and the channels and instrumentalities of
       commerce to be used to spread and perpetuate such labor
       conditions among the workers of the several States; (2)
       burdens commerce and the free flow of goods in commerce;
       (3) constitutes an unfair method of competition in commerce;
       (4) leads to labor disputes burdening and obstructing com-
       merce and the free flow of goods in commerce; and (5)

        60-811 0------1
Case 4:18-cv-00156-JLH
        10      FAIR LABORDocument
                           STANDARDS49-3 Filed 01/31/19
                                     AMENDMENTS   OF 1966 Page 3 of 12

            However, an independently owned retail or service establishment
        will not lose its status as a separate and distinct entity because it
         occupies premises leased to it by a person who also leases premises to
         other retail or service establishments, or by reason of an arrangement
        which includes an agreement that it (1) will sell, or sell only, certain
        goods specified by a particular manufacturer, distributor, or adver-
         tiser; (2) will join with other such establishments in the same industry
        for the purpose of collective purchasing; or (3) will have the exclusive
        right to sell the goods or to use the brand name of a manufacturer,
        distributor, or advertiser within a specified time.
            In keeping with the broad statutory definitions of the coverage
        phrases used, the courts have repeatedly expressed and adhered to
        the principle that the coverage phrases should receive a liberal inter-
        pretation, consonant with the definitions, with the purpose of the Act,
        and with its character as remedial and humanitarian legislation.
            However, despite the Act's broad coverage terms and the courts'
        liberal interpretations regarding coverage and restrictive interpreta-
         tions regarding exemptions, there is great need for extending the
        present coverage of the Act to large groups of workers whose earnings
         today are unjustifiably and disproportionately low. There is a sig-
        nificant correlation between poverty earnings and exclusion from the
        protective provisions of the Act. Among family heads employed in
        industries generally covered by the Act, only 5 to 10 percent had annual
        incomes under $3,000 in 1963. The figure is 8 to 14 percent in indus-
         tries where there is partial coverage of the Act. But in industries
        where there is little or no coverage, the proportions jumped to 33 and
        49 percent, respectively.
            Also, it is imperative, if the Act is to have real meaning, that the
        minimum wage provide earnings above the poverty level. It is a
         shocking fact that demands immediate remedy that 40 percent of all
         children living in poverty were in families where there was a worker
        who had a full-time job throughout the year. Full employment,
         and equal employment opportunity, are now widely endorsed objec-
         tives, but to be employed equally at substandard wages is no social
         achievement at all. The "minimum standard of living necessary for
         health, efficiency, and general well-being of workers" must be attained.
        ,.( The Act was a commitment to improve living standards by elimi-
        nating substandard working conditions in employment, subject to the
        Federal jurisdiction over interstate commerce. That commitment,
         incomplete when it was made, has become less complete with the
        passage of years. The law has not been kept in line with the advanc-
        ing economy and some of its guarantees mean less comparatively
         than they did 28 years ago. The Fair Labor Standards Amendments
         of 1966 are intended to rectify this situation with all deliberate speed
         consistent with the policy of the Act and the welfare of the American
         people.
                           BRIEF SUMMARY OF PROVISIONS

        Title I-Definitions
          Section 101. Tips.-Provides that the wage paid by an employer
        to a tipped employee shall be deemed to be increased on account
        of tips by an amount determined by the employer, but such amount
        shall not exceed 35 percent of the applicable minimum wage rate
        during the first 2 years from the effective date of the Fair Labor
        Standards Amendments of 1966, 40 percent during the third and
Case 4:18-cv-00156-JLH    Document
            FAIR LABOR STANDARDS   49-3 FiledOF01/31/19
                                 AMENDMENTS      1966   Page 4 of 12
    fourth years, and 45 percent thereafter. Directs the institution of
    a procedure for reconsideration of the amount attributed as tips
    upon appeal by the employee.
       Defines "tipped employee" as an employee engaged in an occupa-
    tion in which he customarily and regularly receives more than $20
    a month in tips.
       Section 102. Definition of enterprise.-Amends definition of "enter-
   prise" and "employer" to include public and private, proprietary
    and nonproprietary hospitals (excluding Federal Government hospitals)
   and related institutions and, also, institutions of higher education
   regardless of whether or not such institutions are public or private
   or operated for profit or not for profit. Further amends definition of
    "enterprise" and "employer" to include public and private transit
    systems.
       Also amends the definition of an "enterprise engaged in commerce
   or in the production of goods for commerce" to include an enterprise
   which has employees engaged in commerce or in the production of
   goods for commerce and which (1) during the period February 1,
    1967, through January 31, 1969, has an annual gross volume of sales
   of not less than $500,000, or is a gasoline service establishment with
   an annual gross volume of sales of not less than $250,000, (2) begin-
   ning February 1, 1969, has an annual gross volume of sales of not less
   than $250,000, (3) is a laundry or drycleaning enterprise or a construc-
   tion enterprise, or (4) is a hospital, nursing home, institution of higher
   education, or other related institution (regardless of whether or not
   such hospital, institution or school is public or private or operated
    for profit or not for profit). There is no dollar volume test for the
    following types of enterprises: laundries, drycleaning, construction,
    educational, or hospital, nursing home, and similar institutions.
    "Mom and pop" establishments remain excluded. Individual retail
    or service establishments meeting the percentage tests in section
    13(a)(2) and with annual sales of less than $250,000 remain excluded
    under section 13(a)(2) of the Act.
       Section 103. Agricultural employees.-Excludes from definition of
   employee, for the purpose of computing "man-days" of agricultural
   labor, "the parent, spouse, child, or other member of the agricultural
   employer's immediate family," and "any individual who is employed
   by an employer engaged in agriculture if such individual (a) is em-
   ployed as a hand harvest laborer and is paid on a piece-rate basis
   in an operation which has been, and is customarily and generally
   recognized as having been, paid on a piece-rate basis in the region of
   employment, (b) commutes daily from his permanent residence to the
   farn on which he is so employed, and (c) has been employed in
   agriculture less than 13 weeks during the preceding calendar year."
   Defines "man-day" to mean any day during which an employee per-
   forms agricultural labor for the employer.
    Title II-Revision of exemptions
       Section 201. Hotel, restaurant, and recreationalestablishments; hos-
   pitals and related institutions.-Repealsthe minimum wage exemptions
   for such establishments (except seasonal recreational and amusement
   establishments). Maintains overtime exemptions for such estab-
   lishments (except hospitals and related institutions).
       Exempts any employee employed by any retail or service establish-
   ment (but not employees of laundries or drycleaning establishments
Case 4:18-cv-00156-JLH
        14      FAIR LABORDocument
                           STANDARDS49-3 Filed 01/31/19
                                     AMENDMENTS  OF 1966 Page 5 of 12

        commissions without regard to whether they exceed the draw or
        guarantee.
         Title V-Students and management trainees
           Section 501. Students and management trainees.-Amends full-time
        student provision to provide for the employment of full-time students
        regardless of age (but in compliance with the applicable child labor
        laws) outside of their school hours in retail or service establishments
        or in agriculture at not less than 85 percent of the minimum wage in
        full-time positions during school vacations or in part-time positions
        not to exceed 20 hours in any workweek under certificates issued by
        the Secretary.
           Limits number of students to be hired at subminimum wages in
        retail or service establishments to the proportion of hours of student
        employment to total employment in the establishment or similar
        establishments prior to the 1961 amendments.
           Provides an overtime exemption for the employment of manage-
        ment trainees in retail or service establishments limited to 18 months
        per trainee if such training is for an administrative or executive posi-
        tion and the trainee receives not less than 1y, times the applicable
        minimum wage for hours worked in excess of 40 in any workweek and
        the trainee is not employed for more than 48 hours in any workweek.
           A limitation of 1 trainee to an establishment with 50 or fewer em-
        ployees or a number of trainees equal to a maximum of 3 percent of
        the total number of employees in an establishment with more than
        50 employees is provided.
           Further provides that no employer shall be required to pay in excess
        of 75 percent of the applicable minimum wage to any employee under
        the age of 21 years during the first 6 weeks of full-time employment of
        such employee's employment career.
         Title VI-Statute of limitations and effective date
           Section 601. Statute of limitations.-Maintains 2-year statute of
        limitations, except in the case of a willful violation where a 3-year
         statute of limitations is provided.
            Section 602. Effective date.-The amendments made by this Act
         shall take effect on February 1, 1967. On and after the date of the
         enactment of this Act the Secretary is authorized to promulgate
        necessary rules, regulations, or orders with regard to the amendments
        made by this Act.
            Section 603. Study of excessive overtime.-The Secretary is instructed
         to study present practices dealing with overtime work and to report
         to the Congress by July 1, 1967.
                          COMMENTS ON MAJOR PROVISIONS

          The bill would extend the coverage of the Fair Labor Standards
        Act to approximately 7.2 million additional workers.     This is accom-
        plished without departing from the Act's basic coverage concepts:
        employment in "commerce" or in the "production of goods for
        commerce." Employees individually engaged in "commerce" or in
        the "production of goods for commerce," unless specifically exempted,
        would centinue to enjoy the protection of the Act. The additional
        coverage has been secured through two primary approaches. First,
        certain definitions, most importantly, "enterprise engaged in com-
        merce or in the production of goods for commerce," have been rede-
Case 4:18-cv-00156-JLH   Document 49-3 Filed 01/31/19 Page 6 of 12
            FAIR LABOR STANDARDS AMENDMENTS OF 1966

   fined to extend coverage. Second, several exemptions in the present
   law have been repealed so as to narrow the Act's exclusions.
   TABLE  5.-Estimated distribution of nonsupervisory employees who
     would be brought under minimum wage protection of the Act in 1967
     and 1969 by the bill            [
                                    [In thousands]

                                     Employees added to minimum             Total
                                                  wage coverage           employees
                Industry                                                  subject to
                                                                          minimum
                                         1967         1969        Total   wage pro-
                                                                           visions

     Retail trade -------------   1,155                 345       1,500     4,086
     Restaurants -------------      300                 125         425       432
     Hotels and motels --------     240                  35         275       275
     Hospitals and related insti-
       tutions -----------        1,471                           1,471     1,471
     Miscellaneous services          20                  30          50       349
     Laundries ---------------      505                             505       523
     Agriculture --------------     485                             485       485
     Transit systems -----------     60                      5       65        65
     Agriculture in area of
       production -------------      90                              90         90
     Taxicabs -----------------      75                  25         100        100
     Logging -----------------       37                              37         37
     Cotton ginning ------------     34                              34         34
     Construction -------------     581                             581    2,994
     Federal Government ------      665                             665       665
     All other industries -------   570                 390         960   25, 230
             Total --------              6, 288         955       7,243   36, 836

     I Based on estimated employment in 1964.
     NoTE.-These estimates do not reflect coverage of employees of employers
   providing contract services for the United States.

   Enterprise
      Section 3(s) of the Act presently provides that an enterprise will
   be considered to be engaged in commerce or in the production of
   goods for commerce if it has employees engaged in such activities,
   including employees handling, selling, or otherwise working on goods
   that have been moved in or produced for commerce if (1) it is a million
   dollar retail or service enterprise; (2) it is a million dollar local transit
   enterprise; (3) it is an establishment of any other million dollar
   enterprise; (4) it is engaged in construction or reconstruction, or both,
   with an annual business volume of not less than $350,000; or (5) it
   is a gasoline service establishment with sales of not less than $250,000.
   There is a proviso that if the only employees of an establishment
   are the owner ox his parent, spouse, or child, such establishments
   will not be considered a covered enterprise, nor will its volume of
   business be included in the sales volume of any enterprise.
Case 4:18-cv-00156-JLH
        16               Document 49-3 Filed 01/31/19 Page 7 of 12
               FAIR LABOR STANDARDS AMENDMENTS OF 1966

          "Enterprise engaged in commerce or in the production of goods
       for commerce" is amended to mean an enterprise which has employees
       engaged in commerce or in the production of goods for commerce,
       which shall include employees handling, selling, or otherwise working
       on goods that have been moved in or produced for commerce, if-
                (1) During the period February 1, 1967, through January 31,
             1969, such enterprise has an annual gross volume of sales made
             or business done of not less than $500,000, or is a gasoline service
             establishment with an annual gross volume of sales of not less
             than $250,000;
                (2) During the period commencing February 1, 1969, such
             enterprise has an annual gross volume of sales made or business
             done of not less than $250,000;
                (3) Such enterprise is engaged in laundering or cleaning
             services;
                (4) Such enterprise is engaged in construction or reconstruc-
             tion; or
                (5) Such enterprise is a hospital, an institution primarily en-
             gaged in the care of the sick, the aged, the mentally ill or defective
             who reside on the premises of such institution, a school for
             mentally handicapped or gifted children, or an institution of
             higher education (regardless of whether or not such hospital,
             institution, or school is public or private or operated for profit
             or not for profit).
          Section 201 of the bill provides that an employee of any retail or
       service establishment (regardless of whether such establishment is in
       any such enterprise) which has an annual gross volume of business
       of less than $250,000 is exempted from coverage by the Act.
          If the only regular employees of an establishment are its owner, or
       his parent, spouse, child, or other immediate member of his family,
       such establishment will not be considered an enterprise engaged in
       commerce or in the production of goods for commerce, and the sales
       of such establishment will not be included in the computation of sales
       of any enterprise.
          The enormous importance of this change in section 3(s) of the Act
       can be most vividly seen by noting the impact of the change in the
       dollar-volume test from $1 million to $500,000 on February 1, 1967.
       By this half a million dollar decrease in the dollar-volume requirement,
       2,420,000 employees will be added to minimum wage coverage. The
       further reduction of the dollar-volume test from $500,000 to $250,000
       in 1969 results in minimum wage coverage being extended to an
       additional 955,000 employees.
          In addition to the amendment to section 3(s) of the Act, section
       3(r), which defines "enterprise," is amended so as to bring under the
       coverage of the Act employees of hospitals and related institutions,
       schools for mentally handicapped or gifted children, or institutions
       of higher education, regardless of whether any of these hospitals,
       schools, or institutions are public or private or operated for profit or
       not for profit. Section 3(r) of the Act is further amended to cover
       employees of street, suburban or interurban electric railways, or local
       trolley or motorbus carriers, if the rates and services of these railways
       or carriers are subject to regulation by a State or local agency, re-
       gardless of whether or not such railways or carriers are public or pri-
       vate or operated for profit or not for profit. These enterprises which
       are not proprietary, that is, not operated for profit, are engaged in
Case 4:18-cv-00156-JLH Document 49-3 Filed 01/31/19 Page 8 of 12
             FAIR LABOR STANDARDS       AMENDMENTS      OF 1966           17
   activities which are in substantial competition with similar activities
   carried on by enterprises organized for a business purpose. Failure
   to cover all activities of these enterprises will result in the failure to
   implement one of the basic purposes of the Act, the elimination of
   conditions which "constitute an unfair method of competition in
   commerce." Since Federal Government hospitals have wages at
  levels which are at or above the present minimum wage level, and the
  committee can be assured that such wage levels will not fall below
  the statutory minimum, the extension of coverage provided by this
   bill does not include the -employees of such hospitals (except as pro-
   vided in section 306 of the bill). Even outweighing the consideration
  of unfair competition between covered and noncovered enterprises
  were the needs of the employees of these enterprises. A custodial
  worker in an educational institution is as much in need of a minimum
  standard of living as a custodial worker in an aircraft plant. A
  transit worker has the same basic financial needs regardless of whether
  he works for a taxicab company or a local bus system. A food service
   employee faces the same cost-of-living problems whether employed
  by a hospital or a food service contractor. Neither employee should
  be compelled to subsidize the costs of these seivices to the consumer.
  Such institutions are compelled to purchase goods and contract
  services from employers who must pay the minimum wage. They
  cannot, in good conscience, deny their own employees this bare mini-
  mum. They continue to expand and construct new facilities at the
  prevailing market costs. They can pay their own employees wages
  necessary for the maintenance of the minimum standard of living.
  Because these institutions employ an exceptionally large number of
  professional employees, it is important to note here that the exemp-
  tion provided by section 13(a)(1) has not been altered. Among
  others, bona fide professional, administrative, and executive em-
   ployees are specifically excluded from the coverage of the Act by that
  section regardless of the type of enterprise in which they perform their
  duties.
  Small establishment exemption
     Employees of small retail or service establishments, except laundry
  and cleaning service employees and employees of hospitals and certain
  institutions and schools, which have annual dollar volumes of sales
  which are less than $250,000 and which do more than 50 percent of
  their business within the State in which they are located, are exempted
  from the minimum wage and overtime provisions of the Act. This
  establishment exemption applies to restaurants, retail food service
  establishments, hotels, motels, amusement or recreational establish-
  ments, and other retail or service establishments as defined in the
  Act.




       60-811 O-6------3
Case 4:18-cv-00156-JLH
         18              Document
                 FAIR LABOR        49-3
                            STANDARDS    Filed 01/31/19
                                      AMENDMENTS   OF 1966Page 9 of 12

         Specific categories of employment affected by bill
         TABLE   6.-Categories of employment to which minimum wage protection
                             has been extended by the bill
                                       [In thousands]

                                                         Number of
                                                          employees        Total
                                                         covered by      number of
                    Category of employment                minimum        employees
                                                        wage for first   covered by
                                                        time in 1967        1969
                                                           or 1969

             Retail trade ---------------------             1,500         4,086
             Restaurants ----------------------               425            432
             Hotels and motels -----------------              275            275
             Hospitals and related institutions-_           1,471          1,471
             Miscellaneous services -------------              50            349
             Laundries -----------------------                505            523
             Agriculture ----------------------               485            485
             Transit systems -------------------               65             65
             Agriculture in area of production ---             90             90
             Taxicabs ------------------------                100            100
             Logging- -------------------------                37             37
             Cotton gmning ------------------                  34             34
             Construction ---------------------               581         2,994
             Federal Government ---------------               665            665
             All other industries ----------------            960        25, 230

                    Total ---------------------            7,243         36,836


            Specific categories of employment that will be affected by the
         committee's bill are as follows:
            (1) Retail trade.-The broadening of the definition of an enterprise
         "engaged in commerce or in the production of goods for commerce"
         contained in section 3(s) of the Act and the repeal or modification of
         certain exemptions in section 13 will result in the extension of coverage
         of minimum wage and overtime protection to an additional 1.5
         million employees (not including restaurant workers) in retail trade.
         The bill provides for the repeal of sections 13(a)(19) and 13(a)(20)
         which provide minimum wage and overtime exemptions to employees
         of establishments primarily engaged in the business of selling auto-
         mobiles, trucks, or farm implements and for food service employees
         in retail establishments. Section 13(b) of the Act is amended to
         provide an overtime exemption for any salesman, mechanic, or
         partsman employed by establishments primarily engaged in the
         business of selling automobiles, trucks, or farm implements to the
         ultimate purchaser, and for any salesman, mechanic, or flight per-
         sonnel employed by a nonmanufacturing establishment primarily
         engaged in selling aircraft. Section 13(b) of the Act is further amended
         to maintain the overtime exemption for food service employees in
         retail or service establishments. Approximately 4 percent of the
         newly covered retail trade employees earn less than $1 an hour.
Case 4:18-cv-00156-JLH    Document 49-3 Filed 01/31/19 Page 10 of 12
            FAIR LABOR STANDARDS AMENDMENTS OF 1966

       (2) Laundries and drycleaning establishments.-The bill repeals
   section 13(a)(3) of the Act and amends section 3(s) so as to extend
   coverage to 505,000 employees in laundering and cleaning establish-
   ments. No dollar volume test has been provided. Twenty-two
   percent of these employees presently earn less than $1 an hour.
      (3) Restaurants.-Section 13 is amended so as to extend minimum
   wage protection to 425,000 of the 1,753,000 employees of restaurants.
   Approximately 12 percent of these employees presently earn less than
   $1 an hour.
      Special provisions are made for employees who receive tips.
   "Wages" are defined in section 101 of the bill so that the wage paid
   by the employer to a tipped employee will be deemed to be increased
   (on account of tips) by an amount determined by the employer, but
   such amount shall not exceed 35 percent of the applicable minimum
   wage rate during the first 2 years from the effective date of the Fair
   Labor Standards Amendments of 1966, 40 percent during the third
   and fourth years, and 45 percent thereafter.
      A "tipped employee" is defined in the bill as any employee engaged
   in an occupation in which he customarily and regularly receives more
   than $20 a month in tips. This is analagous to the reporting require-
   ments for a tipped employee under the provisions of the Social Se-
   curity Amendments of 1965.
      It should also be noted here that at present "wages" include the fair
   value of board, lodging, and other facilities customarily provided by
   the employer to his employees.
      These provisions resolve the question of whether certain income of
   an employee from a source other than his employer, but earned while
   in the employment of such employer, should be considered wages
   paid by the employer. This proposal reflects the result of considerable
   deliberation on the basic issue of tips as wages, as well as the difficult
   problem of how best to calculate the amount of tips. It further
   reflects the equitable result of discussions with representatives of the
   industry, both labor and management.
      The practical application of the provisions may be seen by example.
   For instance, assuming the applicable minimum hourly wage is $1,
   the maximum tip allowance is 35 percent of that amount, or $0.35 per
   hour. The employer is required to pay the employee a minimum
   hourly wage of $0.65, assuming the employee comes under the defini-
   tion of "tipped employee," and further assuming that he received $0.35
   or more an hour in tips. The 35-percent credit also applies to the
   minimum hourly wage of $1.15. When such wage is $1.30 or $1.45
   an hour, the applicable tip allowance is 40 percent of the respective
   amounts. When the wage is $1.60 an hour, the maximum allowance
   is 45 percent. This means that a maximum of 45 percent of the $1.60
   hourly minimum, or $0.72 per hour, may be so credited against the
   employee's wage. The employer then, must pay the balance of the
   applicable minimum rate-in this case, $0.88 an hour. All this
   presumes, however, that the employee is receiving at least the maxi-
   mum tip credit in actual tips.
      If the employee is receiving less than the amount credited, the
   employer is required to pay the balance so that the employee receives
   at least the minimum wage with the defined combination of wages and
   tips.
Case 4:18-cv-00156-JLH Document 49-3 Filed 01/31/19 Page 11 of 12
       36      FAIR LABOR STANDARDS AMENDMENTS OF 1966

       twice the regular rate of pay for hours worked in excess of 48 in any
      workweek. With regard to the proposal relating to curtailment of
      excessive overtime work and the recommendation that the penalty
      overtime wage rate be increased from 1X times the regular rate of
      pay to twice such rate for excessive hours, the committee instructed
      the Secretary of Labor to study excessive overtime and the extent to
      which such overtime work impedes the creation of new job oppor-
      tunities, and to report his findings and recommendations to the
      Congress. Of particular interest to the committee are the answers to
      such questions as (1) what is regularly scheduled overtime; (2) what
      is emergency or unavoidable overtime; (3) is the present penalty
      rate effective in some industries; (4) to whom would the benefits of
      higher penalty overtime accrue; (5) how many full-time positions
      would be created; (6) how much overtime is necessitated by a rapid
      economic growth which outpaces the ability of industry to expand
      facilities; (7) how would such a proposal aid the hard-core unemployed,
      youths, minorities, the aged, and the unskilled; and (8) would the
      United States be adversely affected in its foreign trade or would
      foreign nations receive an advantage in the domestic market.
          These are important proposals. Their absence from the present
       legislation, except for the study requirements, do not reflect a nega-
       tive view towards their advisability. Rather, it reflects a prudent,
      cautious approach to an important proposal that deserves further
      serious consideration.
                          SECTION-BY-SEcTION     ANALYSIS

         The following section-by-section analysis is an analysis of the
       sections in the committee amendment, and all references to the bill
       are references to the committee amendment.
       Section 1. Short title
         This section provides that the Act may be cited as the "Fair Labor
       Standards Amendments of 1966."
                               TITLE I-DEFINITIONS
       Section 101. Tips
          In general, the amendments made by this section provide that an
       employer of a tipped employee may include a portion of such em-
       ployee's tips in determining the amount of wages that must be paid
       such employee to meet the minimum wage requirements of section 6.
       The computation of the amount which may be included as part of a
       tipped employee's wages on account of tips is set out in the amend-
       ment made by subsection (a) of this section to section 3(m) of the
       Act, which in its definition of the term "wage" contains a comparable
       provision relating to the inclusion in the wages of certain employees
       of the value or cost of board, lodging, or other facilities customarily
       furnished them. Thus, the wage paid a tipped employee is to be
       treated as increased on account of tips by an amount determined by
       his employer which-
               (1) during the first 2 years from the effective date of the Fair
            Labor Standards Amendments of 1966, may not exceed 35
            percent of the applicable minimum wage rate;
               (2) during the third and fourth year from such date, may not
             exceed 40 percent of such rate; and
Case 4:18-cv-00156-JLH Document 49-3 Filed 01/31/19 Page 12 of 12
                FAIR LABOR STANDARDS       AMENDMENTS OF 1966

              (3) during each year thereafter, may not exceed 45 percent of
            such rate.
      However, if the employee (either himself or acting through his repre-
      sentative) can show to the satisfaction of the Secretary that the actual
      amount of tips received was less than the amount determined by his
      employer as the amount by which the employee's wage was deemed to
      be increased, the employee's wage shall be deemed to have been in-
      creased by such lesser amount. Consequently, an employer of a
      tipped employee must pay him at least 65 percent of the applicable
      minimum wage rate during the period beginning February 1, 1967;
      60 percent of such rate during the period beginning February 1, 1969;
      and 55 percent of such rate beginning February 1, 1971.
         The term "tipped employee" is defined in the new subsection (t)
      added to section 3 of the Act by subsection (b) of this section. Such
      term is defined to mean any employee engaged in an occupation in
     which he customarily and regularly receives more than $20 a month
      in tips. Thus, only the employer in the occupation in which his
      employee customarily and regularly receives more than $20 a month
     in tips may with respect to such employee make the allowances on
      account of tips provided in the amendment to section 3 (m).
      Section 102. Definition of enterprise
         The amendments made by subsection (a) and (b) of this section
      relate to the inclusion of the activities of hospitals and related insti-
      tutions, special schools, and institutions of higher education in the
      definition of the term "enterprise" and consequently to the minimum
     wage and overtime coverage of their employees. Further, those
      amendments provide that the activities of any street, suburban or
     interurban electric railway, or local trolley or motorbus carrier whose
     rates and services are subject to State or local regulation (hereafter
     in this analysis of section- 102 referred to as a "local transit system")
     shall be included in the definition of the term "enterprise".
         In section 3 (r) of the Act the term "enterprise" is defined to mean
     related activities performed for a common business purpose. Elee-
     mosynary, educational, or similar activities of organizations which
     are not operated for profit are not included in the term "enterprise"
     since they are not performed for a business purpose. Thus, such
     activities of a hospital or similar institution, a school for mentally
     handicapped or gifted children, or an institution for higher education,
     which is operated not for profit, would not be considered an enterprise.
     However, in the amendment to section 3(r) of the Act made by sub-
     section (b) of this section any activity of such a hospital, school, or
     institution is to be deemed an activity performed for a business
     purpose. Thus, for example, employees engaged in a hospital's non-
     profit activities or employed by a State hospital will now be covered
     by the minimum wage and overtime provisions of the Act. At present,
     a publicly operated local transit system is not considered as being
     operated for a business purpose. However, in the amendment to
     section 3(r) there is no distinction between a public or private local
     transit system or a local transit system operated for profit and one
     operated on a nonprofit basis. Therefore, all the employees of a
     public local transit system which qualifies as an enterprise engaged in
     commerce will now be covered by the minimum wage provisions of
     the Act-an exemption from coverage by the overtime provisions is
     provided for certain local transit employees.
